NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLOBAL EBUSINESS SERVICES, INC.;                No.    17-17260
SYED NAZIM ALI,
                                                D.C. No. 3:16-cv-01264-JD
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

INTERACTIVE BROKERS LLC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Syed Nazim Ali appeals pro se from the district court’s judgment denying a

petition to vacate an arbitration award entered against Global eBusiness Services,

Inc., and granting Interactive Brokers LLC’s motion to confirm the award. We

have jurisdiction under 28 U.S.C. § 1291. We dismiss in part and affirm in part.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      On June 13, 2018, this court ordered new counsel for appellant Global

eBusiness Services, Inc., to file a notice of appearance within 14 days. The order

warned that failure to comply would result in the automatic dismissal of the appeal

by the Clerk of the Court. To date, no new counsel has filed a notice of

appearance. Accordingly, this appeal is dismissed for failure to prosecute as to

Global eBusiness Services, Inc. See 9th Cir. R. 42-1.

      We do not consider Ali’s contentions on behalf of Global eBusiness Services,

Inc. because Ali, who is appearing pro se, may not represent a corporation. See

C.E. Pope Equity Tr. v. United States, 818 F.2d 696, 697 (9th Cir. 1987).

      The district court properly dismissed Ali because he was not a party to the

underlying arbitration proceeding, and lacks statutory standing to challenge the

arbitration. See 9 U.S.C. § 10(a) (enumerating grounds on which the district court

may vacate an arbitral award “upon the application of any party to the

arbitration”).

      Ali’s motion to supplement the record (Docket Entry No. 31) is denied.

      DISMISSED in part and AFFIRMED in part.




                                         2                                   17-17260